United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spencer, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Ashkea Herron McAllister, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1298
Issued: February 27, 2014

Case Submitted on the Record

ORDER GRANTING MOTION TO REMAND
AND CANCELLING ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 6, 2013 appellant filed an application for review of a merit decision of the Office
of Workers’ Compensation Programs (OWCP) dated November 6, 2012 that denied her claim
that she sustained a recurrence of disability on April 2, 2010 and a December 5, 2012 decision
that denied her request for merit review.1
On October 23, 2013 the Director of OWCP filed a motion to remand the case and cancel
oral argument. He maintained that the case was not in posture for decision and requested that the
Board set aside the November 6 and December 5, 2012 decisions and remand the case to OWCP
for further development.2 The Director indicated that, under the facts and circumstances of the
case, it was unclear whether appellant was filing a claim for recurrence of a medical condition,
recurrence of disability, or both, and that on remand OWCP would request the needed
clarification and whether appellant sought authorization for additional surgery. He concluded
1

The recurrence claim had initially been denied on June 8, 2012 and was again denied in a merit decision dated
September 14, 2012.
2

The Board notes that appellant requested oral argument that was scheduled for October 30, 2013. The oral
argument was postponed on October 23, 2013 and has not been rescheduled.

that, after further development and review of the claim under the appropriate standards
applicable to appellant’s intended original claim, OWCP would issue a de novo decision on her
request for additional benefits under the Federal Employees’ Compensation Act.3
On October 25, 2013 the Clerk of the Board served appellant with a copy of the
Director’s motion to remand and cancel oral argument.
The Board has duly considered the matter and concludes that the Director’s motion to
remand and cancel oral argument should be granted.
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs be granted. OWCP’s decisions dated December 5
and November 6, 2012 are set aside and the case is remanded to OWCP for proceedings
consistent with this order of the Board.
Issued: February 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

5 U.S.C. §§ 8101-8193.

2

